NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.

Status of Application
The Information Disclosure Statement filed along with the RCE as noted above on 05 January 2021 are acknowledged.  Claims 1, 2, 5-13 and 15-21 are pending and subject to examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 is acknowledged by the examiner.  There are four foreign references and one non-patent literature reference cited on said IDS.  However, Applicants have not provided any of said references and as such, they have not been considered.  See initialed and signed PTO/SB08.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to crystals of anti-PF-1 monoclonal antibodies that form in space group P212121 with the requisite unit cell dimensions as described in claim 1 and methods of making thereof.  The prior art does not nor render obvious the claims crystals given the extensive unpredictability of this particular art (See previous Office action dated 08/19/2019 and references cited therein).  As such, claims 1, 2, 5-13 and 15-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 January 2021